[Cite as Wilhelm v. Dunford, 2014-Ohio-484.]


                                      COURT OF APPEALS
                                     STARK COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT

RANDALL S. WILHELM                                JUDGES:
                                                  Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                        Hon. W. Scott Gwin, J.
                                                  Hon. John W. Wise, J.
-vs-
                                                  Case No. 2013CA00088
CHRISTOPHER DUNFORD, ET AL.

        Defendants-Appellants                     OPINION

                                                  NUNC PRO TUNC



CHARACTER OF PROCEEDING:                       Appeal from the Canton Municipal Court,
                                               Case No. 2013CVG1454


JUDGMENT:                                      Reversed and Remanded


DATE OF JUDGMENT ENTRY:                        February 10, 2014


APPEARANCES:


For Plaintiff-Appellee                         For Defendants-Appellants


CRAIG E. CHESSLER                              DOUGLAS C. BOND
803 Courtyard Centre                           Morello & Bond, Ltd.
116 Cleveland Avenue N.W.                      700 Courtyard Centre
Canton, Ohio 44702                             116 Cleveland Avenue N.W.
                                               Canton, Ohio 44702
Stark County, Case No. 2013CA00088                                                      2

Hoffman, P.J.


         {¶1}   Defendants-appellants Christopher Dunford and Kalli Young appeal the

April 8, 2013 Judgment Entry entered by the Canton Municipal Court which granted

default judgment against them in the amount of $10,370.10, and in favor of plaintiff-

appellee Randall S. Wilhelm.1

                                    STATEMENT OF THE CASE2

         {¶2}   On March 8, 2013, Appellee filed a complaint against Appellants. The first

cause of action was for forcible entry and detainer. A second cause of action was to

recover money. The trial court scheduled a hearing on the complaint for March 18,

2013.

         {¶3}   On March 11, 2013, Appellants filed a document on a form apparently

prepared by the court or clerk and checked the box indicating “OTHER”, adding in

handwriting in the space provided “Stop Eviction, and lawsuits”. This was followed by a

handwritten section further explaining their request to stop the evictions.

         {¶4}   On March 18, 2013, Appellant Young filed notice of an updated address

for Appellants.

         {¶5}   On March 18, 2013, a Report of the Magistrate C.R.53 was filed which

indicated both Appellants had appeared at the hearing. Appellee voluntarily dismissed

his first cause of action and the second cause of action was continued.

         {¶6}   Appellee filed a Motion for Default Judgment on April 8, 2013. The proof

of service indicated a copy was sent to the Defendant(s) on April 9, 2013.            Via



1
    Appellee has not filed a brief in this appeal.
2
    A rendition of the facts is unnecessary for our resolution of this appeal.
Stark County, Case No. 2013CA00088                                                       3


Judgment Entry filed April 8, 2013, the trial court granted default judgment against

Appellants in the amount of $10,370.10. It is from that judgment Appellants prosecute

this appeal, assigning as error:

       {¶7}    “I. THE TRIAL COURT ERRED IN GRANTING DEFAULT JUDGMENT IN

FAVOR OF APPELLANT AFTER APPELLANTS HAD FILED A RESPONSIVE

PLEADING AND APPEARED IN THE CASE.”

       {¶8}    Civ.R. 55(A) states:

               If the party against whom judgment by default is sought has

       appeared in the action, he [or if appearing by representative, his

       representative] shall be served by written notice of the application for

       judgment at least seven (7) days prior to the hearing on such application.

       {¶9}    We find the record clearly demonstrates Appellants had appeared in the

action prior to Appellee’s Motion for Default Judgment. The trial court entered default

judgment the same day Appellee’s filed his motion, which is in violation of Civ.R. 55(A).

       {¶10} Appellants’ sole assignment of error is sustained. The judgment of the

trial court is reversed and the matter remanded to that court for further proceedings.

By: Hoffman, P.J.

Gwin, J. and

Wise, J. concur